
      
        DEPARTMENT OF THE INTERIOR
        Fish and Wildlife Service
        50 CFR Part 17
        RIN 1018-AY28
        [FWS-R9-ES-2011-0075; MO 92210-0-0010 B6]
        Endangered and Threatened Wildlife and Plants; 12-Month Finding on a Petition and Proposed Rule To List the Yellow-Billed Parrot
        
          AGENCY:
          Fish and Wildlife Service, Interior.
        
        
          ACTION:
          Proposed rule; 12-month finding.
        
        
          SUMMARY:

          We, the U.S. Fish and Wildlife Service, propose to list as threatened the yellow-billed parrot (Amazona collaria) under the Endangered Species Act of 1973, as amended (Act). We are taking this action in response to a petition to list this species as endangered or threatened under the Act. This document, which also serves as the completion of the status review and as the 12-month finding on the petition, announces our finding that listing is warranted for the yellow-billed parrot. If we finalize this rule as proposed, it would extend the Act's protections to this species. We also propose a special rule for the yellow-billed parrot in conjunction with our proposed listing as threatened for this species. We seek information from the public on this proposed rule and status review for this species.
        
        
          
          DATES:
          We will consider comments and information received or postmarked on or before December 12, 2011.
        
        
          ADDRESSES:
          You may submit comments by one of the following methods:
          • Federal eRulemaking Portal: http://www.regulations.gov. Follow the instructions for submitting comments on Docket No. FWS-R9-ES-2011-0075.
          • U.S. mail or hand-delivery: Public Comments Processing, Attn: FWS-R9-ES-2011-0075, Division of Policy and Directives Management; U.S. Fish and Wildlife Service; 4401 N. Fairfax Drive, MS 2042-PDM; Arlington, VA 22203.

          We will not accept comments by e-mail or fax. We will post all comments on http://www.regulations.gov. This generally means that we will post any personal information you provide us (see the Information Requested section below for more information).
        
        
          FOR FURTHER INFORMATION CONTACT:
          Janine Van Norman, Chief, Branch of Foreign Species, Endangered Species Program, U.S. Fish and Wildlife Service, 4401 North Fairfax Drive, Room 420, Arlington, VA 22203; telephone 703-358-2171. If you use a telecommunications device for the deaf (TDD), call the Federal Information Relay Service (FIRS) at 800-877-8339.
        
      
      
        SUPPLEMENTARY INFORMATION:
        
        Background

        Section 4(b)(3)(B) of the Endangered Species Act (Act) (16 U.S.C. 1531 et seq.) requires that, for any petition to revise the Federal Lists of Endangered and Threatened Wildlife and Plants that contains substantial scientific or commercial information that listing the species may be warranted, we make a finding within 12 months of the date of receipt of the petition (“12-month finding”). In this finding, we determine whether the petitioned action is: (a) Not warranted, (b) warranted, or (c) warranted, but immediate proposal of a regulation implementing the petitioned action is precluded by other pending proposals to determine whether species are endangered or threatened, and expeditious progress is being made to add or remove qualified species from the Federal Lists of Endangered and Threatened Wildlife and Plants. Section 4(b)(3)(C) of the Act requires that we treat a petition for which the requested action is found to be warranted but precluded as though resubmitted on the date of such finding, that is, requiring a subsequent finding to be made within 12 months. We must publish these 12-month findings in the Federal Register.
        
        The U.S. Fish and Wildlife Service (Service) publishes an annual notice of resubmitted petition findings (annual notice) for all foreign species for which listings were previously found to be warranted but precluded.
        In this document, we announce that listing the yellow-billed parrot as threatened is warranted, and we are issuing a proposed rule to add that species as threatened under the Federal Lists of Endangered and Threatened Wildlife and Plants.
        Prior to issuing a final rule on this proposed action, we will take into consideration all comments and any additional information we receive. Such information may lead to a final rule that differs from this proposal. All comments and recommendations, including names and addresses of commenters, will become part of the administrative record.
        Previous Federal Actions
        Petition History

        On January 31, 2008, the Service received a petition dated January 29, 2008, from Friends of Animals, as represented by the Environmental Law Clinic, University of Denver, Sturm College of Law, requesting that we list 14 parrot species under the Act. The petition clearly identified itself as a petition and included the requisite information required in the Code of Federal Regulations (50 CFR 424.14(a)). On July 14, 2009 (74 FR 33957), we published a 90-day finding in which we determined that the petition presented substantial scientific and commercial information to indicate that listing may be warranted for 12 of the 14 parrot species. In our 90-day finding on this petition, we announced the initiation of a status review to list as threatened or endangered under the Endangered Species Act of 1973, as amended (Act), the following 12 parrot species: blue-headed macaw (Primolius couloni), crimson shining parrot (Prosopeia splendens), great green macaw (Ara ambiguus), grey-cheeked parakeet (Brotogeris pyrrhoptera), hyacinth macaw (Anodorhynchus hyacinthinus), military macaw (Ara militaris), Philippine cockatoo (Cacatua haematuropygia), red-crowned parrot (Amazona viridigenalis), scarlet macaw (Ara macao), white cockatoo (C. alba), yellow-billed parrot (Amazona collaria), and yellow-crested cockatoo (C. sulphurea). We initiated this status review to determine if listing each of the 12 species is warranted, and initiated a 60-day information collection period to allow all interested parties an opportunity to provide information on the status of these 12 species of parrots. The public comment period closed on September 14, 2009.

        On October 24, 2009, and December 2, 2009, the Service received a 60-day notice of intent to sue from Friends of Animals and WildEarth Guardians, for failure to issue 12-month findings on the petition. On March 2, 2010, Friends of Animals and WildEarth Guardians filed suit against the Service for failure to make timely 12-month findings within the statutory deadline of the Act on the petition to list the 14 species (Friends of Animals, et al . v. Salazar, Case No. 10 CV 00357 D.D.C.).

        On July 21, 2010, a settlement agreement was approved by the Court (CV-10-357, D. D.C.), in which the Service agreed to submit to the Federal Register by July 29, 2011, September 30, 2011, and November 30, 2011, determinations whether the petitioned action is warranted, not warranted, or warranted but precluded by other listing actions for no less than 4 of the petitioned species on each date. On August 9, 2011, the Service published in the Federal Register a 12-month status review finding and proposed rule for the following four parrot species: crimson shining parrot, Philippine cockatoo, white cockatoo, and yellow-crested cockatoo (76 FR 49202).

        In this status review we make a determination whether the petitioned action is warranted, not warranted, or warranted but precluded by other listing actions for one of the remaining species, the yellow-billed parrot. This Federal Register document complies, in part, with the second deadline in the court-ordered settlement agreement.
        Information Requested
        We intend that any final actions resulting from this proposed rule will be based on the best scientific and commercial data available. Therefore, we request comments or information from other concerned governmental agencies, the scientific community, or any other interested parties concerning this proposed rule. We particularly seek clarifying information concerning:
        (1) Information on taxonomy, distribution, habitat selection and trends (especially breeding and foraging habitats), diet, and population abundance and trends (especially current recruitment data) of this species.
        (2) Information on the effects of habitat loss and changing land uses on the distribution and abundance of this species.

        (3) Information on the effects of other potential threat factors, including live capture and hunting, domestic and international trade, predation by other animals, and any diseases that are known to affect this species or its principal food sources.
        
        (4) Information on management programs for parrot conservation, including mitigation measures related to conservation programs, and any other private, nongovernmental, or governmental conservation programs that benefit this species.
        (5) The potential effects of climate change on this species and its habitat.
        Please include sufficient information with your submission (such as full references) to allow us to verify any scientific or commercial information you include. Submissions merely stating support for or opposition to the action under consideration without providing supporting information, although noted, will not be considered in making a determination. Section 4(b)(1)(A) of the Act directs that determinations as to whether any species is an endangered or threatened species must be made “solely on the basis of the best scientific and commercial data available.”
        Public Hearing

        At this time, we do not have a public hearing scheduled for this proposed rule. The main purpose of most public hearings is to obtain public testimony or comment. In most cases, it is sufficient to submit comments through the Federal eRulemaking Portal, described above in the ADDRESSES section. If you would like to request a public hearing for this proposed rule, you must submit your request, in writing, to the person listed in the FOR FURTHER INFORMATION CONTACT section by November 25, 2011.
        Species Information and Factors Affecting the Species
        Section 4 of the Act (16 U.S.C. 1533) and implementing regulations (50 CFR part 424) set forth procedures for adding species to, removing species from, or reclassifying species on the Federal Lists of Endangered and Threatened Wildlife and Plants. Under section 4(a)(1) of the Act, a species may be determined to be endangered or threatened based on any of the following five factors:
        (A) The present or threatened destruction, modification, or curtailment of its habitat or range;
        (B) Overutilization for commercial, recreational, scientific, or educational purposes;
        (C) Disease or predation;
        (D) The inadequacy of existing regulatory mechanisms; or
        (E) Other natural or manmade factors affecting its continued existence.
        In considering whether a species may warrant listing under any of the five factors, we look beyond the species' exposure to a potential threat or aggregation of threats under any of the factors, and evaluate whether the species responds to those potential threats in a way that causes actual impact to the species. The identification of threats that might impact a species negatively may not be sufficient to compel a finding that the species warrants listing. The information must include evidence indicating that the threats are operative and, either singly or in aggregation, affect the status of the species. Threats are significant if they drive, or contribute to, the risk of extinction of the species, such that the species warrants listing as endangered or threatened, as those terms are defined in the Act.
        Species Description

        The yellow-billed parrot belongs to the family Psittacidae and is one of only two Amazona species endemic to Jamaica (Koenig 2001, p. 205; Snyder et al. 2000, p. 106). It measures approximately 28 centimeters (cm) (11 inches (in)) in length. This species is generally characterized as a green parrot with white lores (between the eye and bill) and frontal bar (forehead), a blue crown, pink throat and upper breast, bluish primary feathers, and a yellow bill (BLI 2011a, unpaginated; Forshaw and Knight 2010, p. 278).

        This species occurs in mid-level (up to 1,200 meters (m) (3,937 feet (ft)), wet limestone and lower montane, mature forests of Jamaica. The late successional forest canopy height ranges from 15-20 m (49-66 ft), with occasional emergence of Terminalia and Cedrela tree species at 25-30 m (82-98 ft) (BLI 2011a, unpaginated; World Parrot Trust, 2009, unpaginated; Tole 2006, p. 790; Koenig 2001, pp. 205-206; Koenig 1999, p. 9; Wiley 1991, pp. 203-204). Undergrowth is thin, but mosses, vines, lianas, and epiphytes are abundant (Tole 2006, p. 790; Koenig 2001, p. 206). They may also be found near cultivated areas with trees at forest edge (World Parrot Trust, 2009, unpaginated; Tole 2006, p. 790); however, compared to the other endemic parrot species, the black-billed parrot (Amazona agilis), the yellow-billed parrot appears to prefer interior forests, rather than edge habitat (Koenig 2001, pp. 207-208, 220).

        In the latter part of the 20th Century, the overall range and population of the yellow-billed parrot decreased (Juniper and Parr 1998 in BLI 2011a, unpaginated). The range of the yellow-billed parrot is estimated to be 5,400 square kilometers (km2) (2,085 square miles (mi2)) (approximately half the total area of Jamaica) (BLI 2011a, unpaginated). However, this species occurs in fragments within this range. The greatest occurrences are concentrated in extant mid-level wet limestone forests in the Blue Mountains, Cockpit Country, John Crow Mountains, and Mount Diablo (BLI 2011a, unpaginated; Koenig 2001, p. 205; Snyder et al. 2000, p. 106; Koenig 1999, pp. 9-10; Wiley 1991, pp. 203-204). Preliminary studies estimated 5,000 individuals in Cockpit Country, John Crow Mountains, and Mount Diablo (Snyder et al. 2000, p. 107). Today the yellow-billed parrot population is estimated to number 10,000-20,000 mature individuals, although the data quality is poor (BLI 2011a, unpaginated; World Parrot Trust, 2009, unpaginated). Cockpit Country is considered the stronghold of the species with an estimated 5,000-8,000 territorial pairs, at least 80 percent of the island's entire population (BLI 2011a, unpaginated; BLI 2011b, unpaginated; Koenig 2001, p. 205; Snyder et al. 2000, p. 107). Flocks of 50-60 individuals are observed year round and this species remains common in suitable habitat (BLI 2011a, unpaginated; Snyder et al. 2000, p. 106; Wiley 1991, p. 204); however, the yellow-billed parrot has declined, and is declining, in numbers and range based on habitat loss and degradation and trapping (BLI 2011a, unpaginated; Snyder et al. 2000, p. 106; Koenig 1999, p. 9; Wiley 1991, pp. 187, 204).
        Like most parrot species, the yellow-billed parrot is a frugivore, and feeds on catkins, nuts, berries, fruits, blossoms, figs, and seeds (Jamaica Observer 2010, unpaginated; World Parrot Trust, 2009, unpaginated). Parrots, including this species, generally fly considerable distances in search of food (BLI 2011a, unpaginated; Lee 2010, p. 8) and disperse seeds over large areas, contributing to forest regeneration (NEPA 2010b, unpaginated). Because parrots feed primarily on fruits and flowers, they are linked to the fruiting and flowering patterns of trees; fluctuations in abundance and availability of these food sources may change diets, result in movements to areas with greater food availability, and influence local seasonal patterns of bird abundance (BLI 2011a, unpaginated; Lee 2010, p. 7; Tobias and Brightsmith 2007, p. 132; Brightsmith 2006, p. 2; Renton 2002, p. 17; Cowen n.d., pp. 5, 23).

        The breeding season begins in March with yellow-billed parrots looking for and defending nest sites and ends in late July, the end of the fledgling period (BLI 2011a, unpaginated; Koenig 2001, p. 208). Mated pairs of yellow-billed parrots appear to be monogamous (Koenig 1998, unpaginated). Nesting areas, including the distance from the nest tree where pairs perch and engage in territorial vocalizations, the location where males roost, and distance where pairs make their initial perch after arriving from foraging areas, is 50 m (164 ft) (Koenig 2001, p. 208). Yellow-billed parrots are believed to require larger, mature trees for nesting; these parrots do not excavate holes, but make use of existing ones found in old growth forests. This may explain why this species is more common, especially when nesting, in interior forests; although they have been found in other habitat types, including disturbed plantations (NEPA 2010b, unpaginated; Snyder et al. 2000, p. 107; Koenig 2001, p.220). Clutch size is typically 3 eggs measuring 36.0 x 29.0 mm (1.4 x 1.1 in) (World Parrot Trust, 2009, unpaginated; Koenig 2001, p. 212). Amazona species tend to lay one egg every other day and the female alone incubates (Koenig 2001, p. 209). Nesting success has been low, with studies showing 70 percent of breeding pairs in Cockpit Country exploring and defending nest sites, but failing to lay eggs (Snyder et al. 2000, p. 107). Outside of the breeding season, yellow-billed parrots have been seen in large communal roosts (World Parrot Trust, 2009, unpaginated).
        Conservation Status

        The yellow-billed parrot is currently classified as “vulnerable,” which means this species is facing a high risk of extinction in the wild, by the International Union for the Conservation of Nature due to the small, fragmented and declining range of this species, a decline in extent, area, and quality of suitable habitat due to logging and mining, and trapping (BLI 2011a, unpaginated; Snyder et al. 2000, p. 106). This species is also listed in Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) Appendix II, which includes species that although not necessarily now threatened with extinction may become so unless trade is strictly regulated. The yellow-billed parrot is also listed under the Second Schedule of Jamaica's Endangered Species (Protection, Conservation and Regulation of Trade) Act.
        A. Present or Threatened Destruction, Modification, or Curtailment of Habitat or Range
        Historically, 97 percent of Jamaica was a closed-forest ecosystem. After centuries of improper land use and a high rate of deforestation, the island has lost much of its original forest (Berglund and Johansson 2004, pp. 2, 5; Evelyn and Camirand 2003, p. 354; Koenig 2001, p. 206; Koenig 1999, p. 9). Some of the most important parrot habitat was protected from human activities by its inaccessibility, but today, even these areas are being encroached upon and degraded. Natural forests are being replaced with pine plantations and other fast-growing species (Wiley 1991, p. 201). Conversion of forest land to agriculture and pasture has accounted for a majority of deforested land and has resulted in the removal of valuable timber species as a byproduct, with natural regrowth removed as soon as it approaches marketable size (Eyre 1987, p. 342).

        Today, Jamaica's forested area is estimated at 337,000 hectares (ha) (832,745 acres (ac)), or 31 percent (FAO 2011, p. 116). Of this remaining forested area, only 8 percent is classified as minimally disturbed or closed broadleaf forest, and these only occur on the steepest or most remote, inaccessible parts of the island (WWF 2001, unpaginated; Levy and Koenig 2009, p. 262; Koenig 1991, p. 9). This loss in forested habitat has resulted in a small and fragmented range for the yellow-billed parrot; a decline in the extent, area, and quality of suitable habitat; and a decline in the yellow-billed parrot population (BLI 2011a, unpaginated; World Parrot Trust 2009, unpaginated; Koenig 1999, p. 9). The greatest long-term threats to Jamaica's remaining population of yellow-billed parrot is deforestation via logging, agriculture, mining, road construction, and encroachment of nonnative species (BLI 2011a, unpaginated; NEPA 2010b, unpaginated; Levy and Koenig 2009, pp. 263-264; World Parrot Trust 2009, unpaginated; JEAN 2007, p. 4; John and Newman 2006, pp. 7, 15; Tole 2006, p. 799; Snyder et al. 2000, p. 106; Koenig 1999, p. 10; Varty 1991, pp. 135, 145; Wiley 1991, p. 190; Windsor Research Center n.d., unpaginated).
        Cockpit Country is characterized by yellow and white limestone karst topography with rounded peaks and steep-sided, bowl-shaped depressions, known as cockpits (John and Newman 2006, p. 3; Tole 2006, p. 789). Historically, the edge forests of Cockpit Country experienced extensive clear-cutting for timber, but the rugged terrain and inaccessibility of Cockpit Country have prevented extensive resource exploitation in its interior forests (Koenig 2001, pp. 206-207; Wiley 1991, p. 201). This area has retained nearly all of its primary forest and is an important remaining tract of extensive primary forest in Jamaica; 81 percent of the region is under forest (John and Newman 2006, p. 3; Tole 2006, pp. 790, 795, 798). However, gaps indicate the beginning of a decline in contiguity and connectivity and the periphery and surrounding plains are already badly degraded (Tole 2006, pp. 790, 797; Koenig 2001, pp. 201-207). The greatest threat to the wet limestone forest habitat of Cockpit Country is deforestation due to bauxite mining. Additional threats include deforestation from road construction, conversion of forests for agriculture, poor agricultural practices, and logging, (BLI 2011b, unpaginated; Levy and Koenig 2009, p. 267; JEAN 2007, p. 4; BLI 2006, unpaginated; John and Newman 2006, p. 15; Wiley 1991, p. 201; Windsor Research Centre n.d., unpaginated).

        The Blue Mountains and John Crow Mountains are located on the eastern side of Jamaica and are separated by the Rio Grande. Almost all of the two ranges were designated forest reserves and contain important remaining tracts of closed-canopy, broadleaf forest (TNC 2008b, unpaginated). In 1989, 78,200 ha (193,236 ac) were designated as the Blue and John Crow Mountains National Park (BLI 2011d, unpaginated; BLI 2011e, unpaginated; Dunkley and Barrett 2001, p. 1). The most significant threat to the Blue and John Crow Mountains is deforestation due to subsistence farming, commercial farming, and illegal logging and encroachment of invasive species (BLI 2011e, unpaginated; IUCN 2011, unpaginated; Chai et al. 2009, p. 2489; Dunkley and Barrett 2001, p. 2; WWF 2001, unpaginated; TNC 2008b, unpaginated).
        Mount Diablo is located in the center of Jamaica and makes up part of the “spinal forest,” the forests along the main mountain ridges that extend along the center of the island. Conversion of forest for agriculture land, forestry plantations, expanding settlements, and bauxite mining has left the spinal forest severely fragmented (BLI 2011c, unpaginated).
        Logging and Agriculture

        In the Cockpit Country Conservation Action Plan, threats to the limestone forests from conversion of forest, incompatible agriculture practices, and timber extraction are ranked high (John and Newman 2006, p. 15). The immediate vicinity of Cockpit Country has a population of around 10,000 people who exploit the area (Day 2004, p. 34). Illegal logging and farming have extended into the forest reserve within Cockpit Country (Day 2004, p. 34; Chenoweth et al. 2001, p. 651). Loggers, legal and illegal, are removing unsustainable amounts of trees for furniture factories and other industries (TNC 2008a, unpaginated). Illegal logging opens new pathways into the forest for squatters who usually clear a patch for growing food, then move on after one season to clear additional land (Tole 2006, p. 799). Farmers remove natural forests from cockpits, glades, and other accessible areas to plant yams, corn, dasheen, banana, plantain, and sugar cane, and graze cattle and goats (TNC 2008a, unpaginated; Day 2004, p. 35; Chenoweth et al. 2001, p. 652).

        One of the greatest causes of deforestation and fragmentation in Cockpit Country is the illegal removal of wood for yam crops and yam sticks (JEAN 2007, p. 4; Tole 2006, p. 790; Chenoweth et al. 2001, p. 653). Farmers clear hillsides to plant yam crops, reducing forest cover and nesting trees. Yam plants require a support stake that is typically a sapling approximately 8-10 cm (3-4 in) in diameter. With suitable trees dwindling elsewhere, Cockpit Country is quickly becoming a source of supply. Forty percent of the total demand for yam sticks is supplied by Cockpit Country; this translates to 5 to 9 million saplings harvested annually from Cockpit Country alone (Tole 2006, pp. 790, 799). Yam stick harvesting is ranked as a medium threat to the limestone forests of Cockpit Country (John and Newman 2006, p. 15).

        Adjacent to the Blue and John Crow Mountains National Park are isolated communities that rely on the park's resources for various economic activities; with almost unchecked access to the park, encroachment of these communities across the park boundary is cause for concern (IUCN 2011, unpaginated; Dunkley and Barrett 2001, pp. 2-3). Much of the area has been altered from its natural state and is used for forestry, coffee production, or subsistence farming (BLI 2011d, unpaginated). The adjacent communities have a tradition of small farming and, despite the steep slopes, hillsides are cleared and used by small subsistence farmers for carrots, peas, bananas, plantains, coconuts, pineapples, apples, cabbages, and tomatoes; coffee is also grown by small and large farmers for the well-known brand Blue Mountain Coffee (Dunkley and Barrett 2001, pp. 1, 3). Farmers use slash-and-burn techniques to clear forests for agricultural land; however, because of poor agricultural practices, the soil quality begins to deteriorate after one or two seasons, and farmers abandon their plots and clear additional land for new crops (Chai et al. 2009, p. 2489; TNC 2008b, unpaginated).

        The human population surrounding Mount Diablo is steadily growing. Native vegetation is removed for housing, crop cultivation, and lumber. In this area, farming is the main livelihood after bauxite mining. Slash-and-burn practices are used on hillsides to clear land for cash crops, such as banana, plantain, yams, cabbage, okra, peppers, and tomatoes. Various tree species are cut for lumber and add to the deforestation and poor condition of the soils (Global Environmental Facility, Small Grants Programme (GEF SGP) 2006, unpaginated). Native forests are also removed for forestry plantations, including Pine (Pinus caribaea), blue Mahoe (Hibiscus elatus), Honduran Mahogany (Swietenia macrophylla), and Cedar (Cedrela odorata). These activities have left the mountain without any native vegetation and the central spinal forest severely fragmented.
        Bauxite Mining
        Bauxite is the raw material used to make aluminum and is Jamaica's principle export, accounting for over half of Jamaica's annual exports. Bauxite deposits occur in pockets of limestone and can be found under 25 percent of the island's surface (BLI 2006, unpaginated). It is removed through open pit mining (soil is removed, stored, and then replaced following completion of the mine) and is considered the most significant cause of deforestation in Jamaica (Berglund and Johansson 2004, p. 2). Bauxite mining is driving habitat destruction across the center of the island, including Mount Diablo, and has the potential to permanently destroy forests, including the wet limestone habitat found in Cockpit Country, resulting in irreversible effects on the yellow-billed parrot (Levy and Koenig 2009, p. 267; BLI 2006, unpaginated; John and Newman 2006, p. 7; Berglund and Johansson 2004, p. 6; Wiley 1991, p. 201; Windsor Research Centre n.d., unpaginated).
        Within the past 50 years, bauxite mining has severely fragmented the spinal forests of Jamaica (BLI 2011c, unpaginated). In the past 40 years, Mount Diablo has been subjected to bauxite mining, which has destroyed much of the area beyond repair and is presumed to have contributed to the decline of populations of forest-dependent species, such as the yellow-billed parrot (BLI 2008, unpaginated; Koenig 2008, p. 145; Varty 2007, pp. 34, 93). In 2009, several bauxite/alumina mining companies closed their refineries due to a drop in demand; however, in July 2010 an alumina plant in Ewarton, a town located at the foot of Mount Diablo, reopened due to a return in demand, and two other plants are expected to reopen as well (RJR News 2010, unpaginated; Jamaica Observer 2010, unpaginated). One of these plants was expected to reopen in July 2011 (The Gleaner 2011, unpaginated). Where mining has occurred, it has resulted in severe impacts to the environment. For example, mining sites within Mount Diablo that were completed 10-15 years ago typically have only herbaceous groundcover, including nonnative ferns, and no regeneration of native woody tree species (BLI 2011c, unpaginated).
        Bauxite mining is currently the most significant threat to Cockpit Country. It is ranked high in threats to the limestone forests in Cockpit Country (John and Newman 2006, p. 15). Bauxite deposits can be found throughout 70 percent of Cockpit Country and mining companies have already drilled for bauxite samples (BLI 2006, unpaginated; John and Newman 2006, p. 7; Walker 2006, unpaginated; Windsor Research Centre, n.d., unpaginated). In 2006, ALCOA Minerals of Jamaica and Clarendon Alumina Production were granted a renewal on two bauxite prospecting licenses, which encompassed more than 60 percent of the Cockpit Country Conservation Area and more than 42,000 ha (103,784 ac) of near-contiguous primary forest. After public outcry these licenses were suspended. The Jamaican Government has stated that it does not intend to allow mining in the Cockpit Country; however, the area remains open to future prospecting and mining interests are granted over other land uses, such as timber, agriculture, and conservation (Koenig 2008, pp. 135-137; TNC 2008a, unpaginated; JEAN 2007, p. 4; Walker 2006, unpaginated).
        Few lands are excluded from mining or prospecting under the Mining Act, including 22,000 ha (54,363 ac) of Cockpit Country designated as forest reserves, which could be subject to prospecting or mining if a license or lease is obtained (JEAN 2007, p. 6). Additionally, in some, if not all, mining agreements, the Jamaican Government provides mining companies with entitlements to specific amounts of bauxite and guarantees them additional land for mining if the original land does not contain sufficient levels, further contributing to deforestation (JEAN 2007, p. 8). Although bauxite extraction is not currently occurring in Cockpit Country, mining remains a significant impending threat to the area. The amount of deposits found throughout the area, and the facts that the area remains open to future prospecting and bauxite is Jamaica's principle export, leaves open the possibility that mining may occur in the future (JEAN 2007, p. 4; Windsor Research Centre n.d., unpaginated).

        If mining were to occur in Cockpit Country, the impacts to the wet limestone forest habitat and wildlife would be irreversible (Varty 2007, p. 93; Windsor Research Centre n.d., unpaginated). During the prospecting phase, a company or individual is required to obtain a prospecting right from the Jamaican government; however, this does not require an environmental permit which requires an environmental impact assessment be conducted before being granted (Jamaica Ministry of Energy and Mining 2006a, unpaginated). Forests are cleared during this phase using heavy machinery to create roads for transporting drilling equipment. Once the area of interest has been identified and the existence of a commercially exploitable mineral exists, a mining lease must be obtained to mine and sell the product. A mining lease requires an environmental permit, and therefore, an environmental impact assessment (Jamaica Ministry of Energy and Mining 2006b, unpaginated); however, one of the problems with conservation in Jamaica is incomplete and improper environmental impact assessments (Levy and Koenig 2009, p. 263). The mining phase requires a more extensive road network and all the vegetation covering bauxite deposits are removed. Mining in a karst region can lead to altered flow regimes and changes in drainage patterns, and can reduce the soil's water retention capability, making it difficult to restore the area to its original state (JEAN 2007, pp. 4-5; Berglund and Johansson 2004, p. 6). After mining is completed, companies are required to restore lands destroyed by mining. However, a typical restored site consists of a thin layer of topsoil bulldozed over densely packed limestone gravel and planted with nonnative grasses, preventing the regeneration of native forests (Koenig 2008, p. 141; BLI 2006, unpaginated). Penalties for failing to meet the reclamation requirements are often not enforced (BLI 2006, unpaginated).
        Bauxite mining has been shown to significantly impact native species and habitat. The forests of Mount Diablo have already suffered significant damage from bauxite mining, leading to the conclusion that mining cannot be allowed in Cockpit Country or it would destroy the area beyond repair (Varty 2007, p. 93). Because of the potential damage to the nesting environment, bauxite mining could drive the yellow-billed parrot population to the level of barely surviving (Koenig 2008, p. 147).
        Roads
        Access roads associated with bauxite mining is another significant cause of deforestation and a serious threat to the forest cover of Jamaica. Once established, either in the prospecting or mining phase, loggers use mining roads to gain access to additional forests and illegally remove trees in and around the mining area (BLI 2011a, unpaginated; JEAN 2007, pp. 4-5; Berglund and Johansson 2004, p. 6). If mining were to occur in Cockpit Country, roads established to access the cockpit bottoms would fragment the habitat, isolate forested hillsides, and increase the amount of edge habitat (Koenig 2008, pp. 141, 144). Improved human access via mining roads and the subsequent alteration in habitat and predator-prey dynamics (See Factor C) are predicted to hasten the decline of the yellow-billed parrot.
        In addition to mining access roads, road construction and extensive trail systems have the potential to contribute to further deforestation or alter environmental conditions. Roads provide access to previously undisturbed forests. In Cockpit Country, forest clearance has occurred along the edge where roads have provided easy access (JEAN 2007, p. 4). Interior forests were once inaccessible; however, continued road construction into these areas will lead to increased deforestation and logging (WWF 2001, unpaginated). Construction of Highway 2000 along the southern boundary of Cockpit Country may threaten the area through subsequent logging and the need for limestone fill, which could be quarried from Cockpit Country (Day 2004, p. 35; Windsor Research Centre no date, unpaginated). Roads and trails are ranked high in threats to the limestone forest of Cockpit Country (John and Newman 2006, p. 15). Additionally, roads and trails create openings in the forest, exposing it to new environmental conditions that alter the high-humidity conditions in which species of wet limestone habitat are adapted and facilitate the spread of invasive species (JEAN 2007, p. 4; Windsor Research Centre no date, unpaginated).
        Nonnative Species

        Forest clearance, whether through mining, road/trail development, logging, or agriculture, not only reduces the size of continuous forests and opens them up to further deforestation, it also alters the natural environment and facilitates the spread of harmful nonnative plants and animals (JEAN 2007, p. 4; Windsor Research Centre n.d., unpaginated). Nonnative invasive plant species have the ability to outcompete and dominate native plant communities and are ranked high in threats to the limestone forests of Cockpit Country (John and Newman, 2006, p. 15). The many years of land clearance experienced by the Blue and John Crow Mountains National Park has led to the expansion of invasive species, including wild coffee (Pittosporum undulatum) and ginger lily (Hydicum spicatum), which are invading and quickly spreading in closed-canopy forests (BLI 2011d, unpaginated; TNC 2008b, unpaginated; JEAN 2007, p. 4; Windsor Research Centre no date, unpaginated). Nonnative species prevents the regeneration of native forests so that rare, late-successional species typical of old growth forests are replaced by common secondary species or nonnative species (Chai et al. 2009, p. 2490; Koenig 2008, p. 142; TNC 2008b, unpaginated).
        Impacts of Deforestation
        Deforestation through mining, road construction, logging, and agriculture contributes to the loss of Jamaica's remaining primary forest, habitat for the yellow-billed parrot, and essential resources for the life functions of the yellow-billed parrot. The removal of trees reduces food sources, shelter from inclement weather, and most importantly, nesting sites, which are reported to be limited (NEPA 2010b, unpaginated; Tole 2006, pp. 790-791; Koenig 2001, p. 206; Koenig 1999, p. 10; Wiley 1991, p. 190). The removal of saplings for yam sticks eliminates the source of regeneration for mature trees in which nesting cavities will form. Deforestation also changes the quality of remaining resources (Koenig 2001, p. 206; Koenig 1999, p. 10) and prevents the regeneration of native forests. The agricultural practices of farmers leave the land unfertile and unstable, especially on hillsides. Cash crops do not have a sufficient root system to hold soil, and the loss of the forest canopy leaves the soil vulnerable to impacts from rainfall, resulting in massive soil erosion (GEF SGP 2006, unpaginated). This decrease in the quality of the land prevents native forests from regenerating (Dunkley and Barrett 2001, p. 2; WWF 2001, unpaginated). Furthermore, deforestation also allows human disturbance to extend further into the interior of the forest, contributing to further deforestation, altering the habitat, and affecting the predator/prey balance (See Factor C) (Tole 2006, pp. 790-791; Koenig 1999, pp. 11-12). Threats to the limestone forest of Cockpit Country overall are considered very high (John and Newman 2006, p. 15).

        Deforestation can also change the species composition and structure of a forest, rendering it unsuitable for the yellow-billed parrot. Openings in the forest expose the forest edge to new environmental conditions, such as increased sunlight and airflow, altering the microclimate from the highly humid conditions of the interior forest, to which species such as the yellow-billed parrot are adapted (JEAN 2007, p. 4; Tole 2006, p. 798; Windsor Research Centre no date, unpaginated). The new environmental conditions facilitate the establishment of nonnative species and prevent the regeneration of native forests; rare, late-successional species typical of old growth forests are replaced by common secondary species or nonnative species (Chai et al. 2009, p. 2490; Koenig 2008, p. 142; TNC 2008b, unpaginated). This resulting “edge habitat” can exert a strong effect on species; birds have been shown to be affected from 50 m (164 ft) to 250 m (820 ft) from the cleared edges (Chai et al. 2009, p. 2489). Studies on the black-billed parrot found that boa abundance and accessibility of parrot nests to boas were higher in forest edge than in the interior (See Factor C) (Koenig et al. 2007, p. 87). Only 26 percent of black-billed parrot nests located in regenerating edge habitat successfully fledged at least one chick, whereas 60 percent of nests in moderately disturbed interior forests successfully fledged at least one nestling (Koenig et al. 2007, p. 86). Of 35 nests that failed, 50 percent experienced predation in regenerating edge, compared to none in the interior forest (Koenig et al. 2007, p. 86). Fecundity was found to decline in edge habitat; over 60 percent lower than that of the interior, a level inadequate for population persistence (Koenig 2008, pp. 143, 145; Koenig et al. 2007, p. 86).
        Conservation Programs
        Conservation International, South Trelawny Environmental Agency, the Windsor Research Centre, and Jamaica's Forestry Department are working together to produce a long-term protection strategy for Cockpit Country. Part of the strategy involves the use of plastic yam sticks, incentive programs to encourage farmers to set aside 40 ha (99 ac) of forest as a reserve, training members of the community as enforcement officers, and restoring abandoned land with native species (Tole 2006, p. 800). We do not know the status of this program or what goals have been achieved.
        Within the Blue and John Crow Mountains National Park, there are programs aimed at controlling nonnative species. Parks in Peril and the Jamaica Conservation and Development Trust established a nursery as a forest restoration project; timber and fruit trees are distributed to adjacent communities for planting (TNC 2008b, unpaginated). The success of this program is unknown.
        Summary of Factor A
        The yellow-billed parrot is restricted to the island of Jamaica. Past deforestation has resulted in a small and fragmented range on the island, a decline in the extent and quality of suitable habitat, and a declining yellow-billed parrot population. Deforestation remains a significant threat to Jamaica's forests. Mining, road and trail construction, logging, agriculture, and encroachment of nonnative species continue to threaten the remaining primary forests where this species exists. Removal of these forests without adequate regeneration permanently eliminates trees vital for foraging and nesting activities. Without these essential resources, the population of the yellow-billed parrot will likely continue to decline. Therefore, based on the best available scientific and commercial information, we find that the present or threatened destruction, modification, or curtailment of habitat or range is a threat to the yellow-billed parrot throughout its range now and in the foreseeable future.
        B. Overutilization for Commercial, Recreational, Scientific, or Educational Purposes

        Harvesting of parrot chicks for pets has seriously affected most of the parrot species in the West Indies (Wiley 1991, p. 191). In Jamaica, illegal poaching for the pet trade and farmers who shoot them to protect their crops have contributed to the decline of the yellow-billed parrot (BLI 2011a, unpaginated; Sylvester 2011, unpaginated; Jamaica Observer 2010, unpaginated; Koenig 2008, p. 145; JEAN 2007, p. 4; Snyder et al. 2000, p. 107; Windsor Research Center no date, unpaginated).
        In 1981, the yellow-billed parrot was listed in Appendix II of CITES. CITES is an international agreement between governments to ensure that the international trade of CITES-listed plant and animal species does not threaten species' survival in the wild. There are currently 175 CITES Parties (member countries or signatories to the Convention). Under this treaty, CITES Parties regulate the import, export, and reexport of specimens, parts, and products of CITES-listed plants and animal species (also see Factor D). Trade must be authorized through a system of permits and certificates that are provided by the designated CITES Scientific and Management Authorities of each CITES Party (CITES 2010a, unpaginated).
        For species listed in Appendix II of CITES, commercial trade is allowed. However, CITES requires that before an export of Appendix-II specimens can occur, a determination must be made that the specimens were legally obtained (in accordance with national laws) and that the export will not be detrimental to the survival of the species in the wild, and a CITES export document must be issued by the designated CITES Management Authority of the country of export and must accompany the export of the specimens.
        According to worldwide trade data obtained from UNEP-WCMC CITES Trade Database, from 1981, when the species was listed in CITES, through 2009, 210 yellow-billed parrot specimens were reported in international trade, including 208 live birds, 1 scientific specimen, and 1 body. In analyzing these reported data, several records appear to be overcounts due to slight differences in the manner in which the importing and exporting countries reported their trade, and it is likely that the actual number of specimens of yellow-billed parrots reported to UNEP-WCMC in international trade from 1981 through 2009 was 195; including 193 live birds, 1 scientific specimen, and 1 body. Of these specimens, 11 (5.6 percent) were reportedly exported from Jamaica (UNEP-WCMC 2011, unpaginated). With the information given in the UNEP-WCMC database, from 1981 through 2009 only 1 wild specimen of yellow-billed parrot was reported in trade, and this was a nonliving body traded for scientific purposes. One live specimen with the source recorded as unknown was also reported in trade. All other specimens reported in trade were captive-bred or captive-born specimens.
        Because the majority of the specimens of this species reported in international trade (99 percent) are captive-bred or captive-born, and the one wild specimen reported in trade was a scientific specimen traded for scientific purposes, we believe that international trade controlled via valid CITES permits is not a threat to the species.

        Most yellow-billed parrot nestlings are poached for the local market and are not highly desirable in the international pet trade (Koenig 2001, p. 206). They are popular on Jamaica as pets because of their colorful plumage and ability to mimic human sounds; the yellow-billed parrot appears to be in higher demand than black-billed parrot because of their brighter coloration (Snyder et al. 2000, p. 107; Windsor Research Center no date, unpaginated). Most poaching operations are small-scale, although larger-scale operations exist (Sylvester 2011, unpaginated). Poachers may use sticks baited with fruit and covered in glue to trap birds (Sylvester 2011, unpaginated). Additionally, poachers will cut down nesting trees to obtain nestlings (BLI 2011a, unpaginated; NEPA 2010b, unpaginated; Koenig 2008, p. 145). In March 2010, Jamaica's National Environment and Planning Agency (NEPA) published a news release reminding residents that it is illegal to buy and/or sell Jamaican parrots locally or trade in them internationally (NEPA 2010b, unpaginated). In Cockpit Country, threats to the yellow-billed parrot from collection are ranked as medium (John and Newman 2006, p. 15).

        Poaching for use as a cage-bird places a strong pressure on the population of yellow-billed parrots and is the primary cause of nest failures and reduces the number of parrots in the wild (BLI 2011a, unpaginated; Snyder et al. 2000, p. 106). The cutting of trees to obtain parrots destroys nest cavities and reduces the number of available nesting sites for future generations. This has a significant negative impact on the yellow-billed parrot as it does not excavate its own holes for nesting, but relies on existing holes that often form in old-growth trees (BLI 2011a, unpaginated; Sylvester 2011, unpaginated; NEPA 2010b, unpaginated; Wiley 1991, p. 191). Mining access roads create accessibility to forests, and illegal timber extraction in bauxite mining areas facilitates the poaching of both nestlings and adults and exacerbates the effects of poaching on nest failures (BLI 2011a, unpaginated; Koenig 2008, p.136). Although we don't have detailed information on the numbers of yellow-billed parrots taken for the pet trade, when combined with habitat loss from deforestation, the impact to the survival of this species is severe (Sylvester 2011, unpaginated).

        As described under Factor A, parrot habitat is threatened by the conversion of forests to agriculture. As agriculture spreads into parrot habitat, farmers and birds came into conflict over crops (Wiley 1991, p. 191). Some persecution for crop and garden damage, especially citrus, has been reported for the yellow-billed parrot (Snyder et al. 2000, p. 107).
        Summary of Factor B
        Since the CITES Appendix-II listing, legal international commercial trade has been very limited. However, the yellow-billed parrot appears to be popular in Jamaica's domestic market and has contributed to the decline of the species. In addition to removing individuals from the wild population, poachers cut trees to trap nestlings, removing limited essential nesting cavities and reducing the availability of nesting cavities for future generations. Ongoing deforestation in Jamaica may increase the likelihood of birds and farmers coming into conflict and yellow-billed parrots being killed to protect crops. Combined with the ongoing deforestation in Jamaica, poaching and further loss of nesting trees is a significant threat to the survival of this species. Therefore, we find that overutilization for commercial, recreational, scientific, or educational purposes is a threat to the yellow-billed parrot throughout its range now and in the foreseeable future.
        C. Disease or Predation
        Nonnative psittacines imported for the pet trade pose a high threat to the yellow-billed parrot through the introduction of disease, the potential for hybridization, and competitive exclusion of nesting activities (See also Factor E) (Levy and Koenig 2009, p. 264; Wiley 1991, p. 191). However, in Cockpit Country, threats from introduced diseases are ranked low (John and Newman 2006, p. 15). A temporary ban on importation of nonnative parrot species was put in place based on concerns for the introduction of highly pathogenic strains of avian influenza (Levy and Koenig 2009, p. 264).

        Avian influenza is an infection caused by flu viruses, which occur in birds worldwide, especially waterfowl and shorebirds. Most strains of the avian influenza virus have low pathogenicity and cause few clinical signs in infected birds, but it is highly contagious among birds (CDC 2010, 2005, unpaginated). Pathogenicity is the ability of a pathogen to produce an infectious disease in an organism. However, strains can mutate into highly pathogenic forms, which is what happened in 1997, when the highly pathogenic avian influenza virus (called H5N1) first appeared in Hong Kong (USDA et al. 2006, pp. 1-2). Signs of low pathogenic avian influenza include decreased food consumption, coughing and sneezing, and decreased egg production. Birds infected with highly pathogenic influenza may exhibit these same symptoms plus a lack of energy, soft-shelled eggs, swelling, purple discoloration, nasal discharge, lack of coordination, diarrhea, or sudden death (USDA 2007, unpaginated).
        Jamaica's ban on importation of nonnative psittacines is still in effect and efforts have been made to make the ban permanent (Levy and Koenig 2009, p. 264). Additionally, importation of caged birds from Trinidad and Tobago or any country of South America is prohibited under the Animal Disease and Importation Act (The Animal Diseases (Importation) Control Regulations 1948, p. 76). Most of the information regarding avian influenza is on domesticated bird species, especially poultry. We do not have information on the extent that introduced parrot species and the spread of avian influenza has impacted the yellow-billed parrot.
        The Jamaican boa, or yellow boa (Epicrates subflavus), is the only native predator to be of potential consequence for roosting parrots (Koenig 2008, p. 144). The yellow boa is also an endemic species listed as vulnerable. Edge habitats appear to provide an optimal habitat for the boa due to the proximity to human settlements and the subsequent increased number of pests, such as rats (Tole 2006, p. 799). Also, edge habitats are exposed to more sunlight than the interior forest; this exposure likely results in an increase in the abundance of vines, which enhances the connectivity between neighboring trees and facilitates the movement of boas (Koenig et al. 2007, p. 86). Habitat loss has contributed to the decline and isolation of yellow boas, although it is common in Cockpit Country, and nestling parrots represent one important prey item (Koenig et al. 2007, p. 87; Koenig 2001, p. 221). Although yellow-billed parrots appear to prefer interior forests and are less common in edge habitat than the black-billed parrot, there is direct evidence of yellow boas preying on yellow-billed nestlings and predation by yellow boas has been identified as a major cause of dwindling numbers (Koenig et al. 2007, p. 82; Tole 2006, p. 799; Koenig 2001, p. 217; Koenig 1999, p. 10). As deforestation continues and more edge habitat is created, the yellow-billed parrot may become more vulnerable to predation by boas. Any decline in recruitment due to predation of nestlings will have a negative impact on the ability of the yellow-billed parrot population to stabilize or increase.
        Red-tailed hawks (Buteo jamaicensis), are another important predator of fledgling and juvenile parrots. They occur in low densities across the closed canopy of Cockpit Country, however, it is commonly observed in peripheral habitat. Mining in Cockpit Country would create additional suitable habitat for these birds and increase the risk of predation on parrots (Koenig 2008, p. 144).
        Summary of Factor C

        Although imported nonnative psittacines were identified as a high threat to the yellow-billed parrot, in part, due to concerns for the introduction of highly pathogenic strains of avian influenza, we have no information that the yellow-billed parrot has been impacted by this disease at a level which may affect the status of the species as a whole and to the extent that it is considered a threat to the species. Furthermore, we believe that the ban on importation on nonnative parrot species, although still currently temporary, and the prohibition on the importation of caged birds from Trinidad and Tobago and South America, play a vital role in preventing the spread of this disease. Therefore, we find that disease is not a threat to this species throughout its range now or in the foreseeable future.
        There is direct evidence of boas preying on yellow-billed parrot nestlings. Edge habitat provides an optimal habitat for the yellow boa. As primary forests diminish and edge habitat increases, predation by boas on parrots may also increase. We do not have any information on actual predation by red-tailed hawks on the yellow-billed parrot. However, if mining occurs in Cockpit Country, habitat may be altered to conditions suitable for the hawk and increase the risk of predation. Based on the direct evidence of predation by boas and the continuing threat of deforestation and conversion of primary forests to edge habitat, and the associated increased risk of predation, we find that predation is a threat to the yellow-billed parrot throughout its range now and in the foreseeable future.
        D. Inadequacy of Existing Regulatory Mechanisms
        National Laws

        The yellow-billed parrot is listed under the Second Schedule of Jamaica's Endangered Species (Protection, Conservation and Regulation of Trade) Act (JESA). The Second Schedule includes those species that could become extinct or which have to be effectively controlled (JESA 2000, pp. 72, 80). It is illegal to buy and/or sell Jamaican parrots locally or trade them internationally (NEPA 2010b, unpaginated; JESA 2000, p. 14; Snyder et al. 2000, p. 107; Wiley 1991, p. 202). CITES permits or certificates are required to import animals under JESA (Williams-Raynor 2010, unpaginated). Offenses can result in a fine of 2,000,000 Jamaican dollars (approximately 23,500 U.S. dollars), imprisonment up to 2 years, or both. If convicted in a Circuit Court, the offender is subject to a fine, prison term up to 10 years, or both (JESA 2000, p. 39).
        Parrots have full protection under section six of the Jamaican Wildlife Protection Act (1974) (WPA) (Wiley 1991, p. 202). The WPA was originally passed in 1945 to regulate sport hunting and fishing, but since that time has undergone changes to address protection of animals. It does not, however, address habitat protection or the conservation of flora (Levy and Koenig 2009, p. 263). Possession is regulated by the WPA (Koenig 1999, p. 10). Under this Act it is illegal for any person to hunt or possess a protected bird, including the yellow-billed parrot, take, or have in possession the nest or egg of any protected bird (WPA 1945, pp. 4-5). Under section 20 of the legislation, anyone found in possession of a live Jamaican parrot or any of its parts can face a maximum fine of 100,000 Jamaican dollars (1,200 U.S. dollars) or 12 months in prison (WPA 1945, p. 11). However, fines levied are often much less. For example, one offender was charged a fine of only 5,000 Jamaican dollars (55 U.S. dollars) (Sylvester 2011, unpaginated).
        As described under Factor B, the poaching of adult and nestling yellow-billed parrots for the local pet bird trade has contributed to the decline of the species and remains a threat; therefore, the JESA and WPA do not appear to adequately protect this species.

        Forestry Acts of 1937 and 1973 provide certain protections to some habitat (e.g., Cockpit Country Forestry Reserve) and other areas have been established as sanctuaries (Snyder et al. 2000, p. 107; Wiley 1991, p. 202). There are more than 150 forest reserves, which provide for the preservation of forests, watershed protection, and ecotourism (Levy and Koenig 2009, p. 263). After Hurricane Gilbert in 1988, a new Forest Act (1996) was implemented. This Act provides for the conservation and sustainable management of forests and covers such activities as protection of the forest for ecosystem services and biodiversity (Levy and Koenig 2009, p. 263). The Act provides for the declaration of forest reserves and forest management areas for purposes such as conservation of natural forests, development of forest resources, generation of forest products, conservation of soil and water resources, and protection of flora and fauna. The lease of any parcel of land in a forest reserve is also regulated. Management plans are required every 5 years which include a determination of an allowable annual cut, forest plantations to be established, a conservation and protection program, and portions of the land to be leased and for what purposes. Clearing of land for cultivation, cattle grazing, and the burning of vegetation are regulated. Permits are also required for harvesting of timber on Crown land, the processing of timber, or sale of timber; no person shall cut a tree in a forest reserve without a license. As described under Factor A, deforestation is the main threat to Jamaica's forests. Forests originally covered 97 percent of the island; they now cover only 30 percent. The remaining forests continue to be threatened by deforestation from logging, agriculture, and mining; therefore, it appears that this regulation does not adequately protect the forest resources of Jamaica.
        Under the Natural Resources Conservation Authority Act, an environmental permit is required for the first-time introduction of species of flora and fauna and genetic material (Williams-Raynor 2010, unpaginated). Mining is also regulated by this Act. Before any physical development or construction can take place, a permit must be obtained from the Natural Resources Conservation Authority (NRCA). If the activity is likely to be harmful to public health or natural resources, NRCA can refuse a permit or order the immediate cessation of the activity or even closure of the plant (Berglund and Johansson 2004, p. 8). This Act also addresses habitat protection by providing a framework for a system of protected areas, such as the Blue and John Crow Mountains National Park (Levy and Koenig 2009, p. 263). We do not have information to completely analyze the adequacy of this regulation; however, one of the problems with conservation in Jamaica is incomplete and improper environmental impact assessments which are required to obtain an environmental permit (Levy and Koenig 2009, p. 263). Therefore, it appears that this regulation may not be adequate to ameliorate threats to the forest resources of Jamaica.

        Under the Mining Act (1947), bauxite deposits are owned by the government, not by the owner of the land. The government may issue licenses to anyone to explore the land or mining leases to exploit it; therefore, in order to prospect and search for minerals, companies do not need to purchase the land. The Act gives the lessee or the license holder the right to enter government land or privately owned land to search for minerals or to mine minerals. Compensation is payable to the landowner for damages to land and property. The Act also stipulates that the mining companies must restore every mined area of land to the level of productivity that existed prior to the mining. Restoration must take place within 6 months following the end of mining activity. Failure to do so results in a penalty of 4,500 U.S. dollars per acre. The average cost for mined-out bauxite restoration is 4,000 U.S. dollars per acre; therefore, companies are more encouraged to restore. According to the Jamaican Bauxite Institute (the government agency responsible for monitoring the bauxite industry), failure of restoration is very unusual (Berglund and Johansson 2004, p. 7). However, there are reports that penalties for failing to meet reclamation requirements are rarely enforced. Furthermore, when restoration is done, it is often planted with nonnative grasses and is not the same habitat that existed before mining (See Bauxite Mining section above) (BLI 2011c, unpaginated; Koenig 2008, p. 141; BLI 2006, unpaginated). Given the resulting habitat following bauxite mining on Mount Diablo, it appears that this regulation is not adequate to ameliorate threats to the forest resources of Jamaica.
        An import permit is also required from the Veterinary Services Division under the Animal Disease and Importation Act (Williams-Raynor 2010, unpaginated). Additionally, no caged bird shall be imported into Jamaica from Trinidad and Tobago or any country of South America. Based on an increase in illegal importation of animals into Jamaica (See Factor E), it appears that this law may not adequately protect the yellow-billed parrots from potential disease, hybridization, or competition with non-native species.
        There are at least 34 pieces of Jamaican legislation that refer to the environment. However, there are problems with conservation in Jamaica that stem from poor communication between various government institutions, regulations insufficient at recognizing the value of biodiversity, insufficient funding, poor enforcement, and incomplete and improper environmental impact assessments (Levy and Koenig 2009, p. 263). In fact, due to the limitations of the Forestry Department and NRCA, management of the first national park was delegated to an NGO, Jamaica Conservation and Development Trust (JCDT) (Levy and Koenig 2009, p. 263). The Forestry Department currently manages the entire Cockpit Country region as a forest reserve; however, they lack adequate technical and enforcement staff to respond to the increasing deforestation problem (Tole 2006, p. 799).

        Policies have led to a greater awareness of the legal status of parrots; however, they continue to be illegally harvested for local and, perhaps, some international trade (Snyder et al. 2000, p. 107). Stringent gun control has been instituted by the Jamaican Government, but a stricter policy on poaching of nests is needed (Snyder et al. 2000, p. 107; Wiley 1991, p. 202). At a meeting in February 2010, NEPA, along with others, decided to take actions to cut down on trade. These actions include a public awareness program, increased monitoring of ports and territorial waters, adding pet stores in the Natural Resources Conservation Authority's Permit and License System, and publicizing information on seizures and confiscations; to date the agency has undertaken the awareness campaign (Williams-Raynor 2010, unpaginated).
        Protected Areas

        Habitat in the Blue and John Crow Mountains was declared a national park in 1989 and is managed by the Jamaica Conservation and Development Trust, a local nongovernmental organization (NGO) (BLI 2011d, unpaginated; BLI 2011e, unpaginated; Dunkley and Barrett 2001, p. 1; Snyder et al. 2000, p. 107; Wiley 1991, p. 202). It protects one third of the approximately 30 percent of Jamaica that remains forested (TNC 2008b, unpaginated). The purpose of this national park is to ensure long-term conservation of biodiversity, ecosystem services, and other cultural heritage. The main conservation objective is to maintain and enhance the remaining area of closed broadleaf forest and the flora and fauna within it. The park is guided by a 5-year management plan (IUCN 2011, unpaginated).

        Enforcement and management of the national park are weak. Laws that prohibit forest clearance inside National Parks are largely not enforced as park rangers fear reprisals from farmers (Chai et al. 2009, pp. 2489, 2491). One study found that even after designation as a protected area, the Blue and John Crow Mountains National Park continued to experience forest clearance and fragmentation, resulting in an increasing number of smaller, more vulnerable fragments, species shifts, and loss in biodiversity. However, forest regrowth increased, resulting in a 63 percent decline in deforestation (Chai et al. 2009, pp. 2487-2488, 2489). Because this park is managed by an NGO, funding is a continuing problem and restricts actions (BLI 2011d, unpaginated).
        Fifteen important bird areas (IBAs) cover approximately 3,113 km2 (1,202 mi2), or 25 percent, of Jamaica's land area. The yellow-billed parrot is listed as occurring in 10 of these IBAs, although population estimates are not available for most. IBAs are international site priorities for bird conservation. These areas may overlap with forest reserves or Crown lands that offer protection, but designation as an IBA itself does not afford any protection to the area. In Jamaica, 44 percent of the area covered by IBAs is under formal protection, but active management is minimal in many areas (Levy and Koenig 2009, p. 265).
        International Laws
        The yellow-billed parrot is listed in Appendix II of CITES. CITES is an international treaty among 175 nations, including Jamaica and the United States, entered into force in 1975. In the United States, CITES is implemented through the U.S. Endangered Species Act of 1973, as amended. The Act designates the Secretary of the Interior as lead responsibility to implement CITES on behalf of the United States, with the functions of the Management and Scientific Authorities to be carried out by the Service. Under this treaty, member countries work together to ensure that international trade in animal and plant species is not detrimental to the survival of wild populations by regulating the import, export, and reexport of CITES-listed animal and plant species.

        Through Resolution Conf. 8.4 (Rev. CoP15), the Parties to CITES adopted a process, termed the National Legislation Project, to evaluate whether Parties have adequate domestic legislation to successfully implement the Treaty (CITES 2010b, pp. 1-5). In reviewing a country's national legislation, the CITES Secretariat evaluates factors such as whether a Party's domestic laws designate the responsible Scientific and Management Authorities, prohibit trade contrary to the requirements of the Convention, have penalty provisions in place for illegal trade, and provide for seizure of specimens that are illegally traded or possessed. The Government of Jamaica was determined to be in Category 1, which means they meet all the requirements to implement CITES (http://www.cites.org, SC59 Document 11, Annex p. 1).
        As discussed under Factor B, we do not consider international trade to be a threat impacting this species. Therefore, protection under this Treaty against unsustainable international trade is an adequate regulatory mechanism.

        The import of yellow-billed parrots into the United States is also regulated by the Wild Bird Conservation Act (WBCA) (16 U.S.C. 4901 et seq.), which was enacted on October 23, 1992. The purpose of the WBCA is to promote the conservation of exotic birds by ensuring that all imports to the United States of exotic birds are biologically sustainable and not detrimental to the species. The WBCA generally restricts the importation of most CITES-listed live or dead exotic birds except for certain limited purposes such as zoological display or cooperative breeding programs. Import of dead specimens is allowed for scientific specimens and museum specimens. The Service may approve cooperative breeding programs and subsequently issue import permits under such programs. Wild-caught birds may be imported into the United States if certain standards are met and they are subject to a management plan that provides for sustainable use. At this time, the yellow-billed parrot is not part of a Service-approved cooperative breeding program and has not been approved for importation of wild-caught birds.

        International trade of parrots was significantly reduced during the 1990s as a result of tighter enforcement of CITES regulations, stricter measures under EU legislation, and adoption of the WBCA, along with adoption of national legislation in various countries (Snyder et al. 2000, p. 99). As discussed under Factor B, we found that commercial legal international trade has been very limited; however, yellow-billed parrots are taken for the local Jamaican market. We believe that regulations are adequately protecting the species from international trade, but national laws are inadequate to ameliorate threats from poaching for Jamaica's domestic pet bird trade.
        Summary of Factor D
        Although there are laws intended to protect the forests of Jamaica and the yellow-billed parrot, deforestation from mining, logging, and agriculture continues to be a threat, even within protected areas such as the Blue and John Crow Mountains National Park; predation increased by habitat alteration continues to be a threat, and yellow-billed parrots continue to be poached for the local pet bird market. Therefore, we find that inadequate regulatory mechanisms are a threat to the yellow-billed parrot throughout its range now and in the foreseeable future.
        E. Other Natural or Manmade Factors Affecting the Species' Continued Existence
        Hurricanes
        Hurricanes are a constant threat to island populations of wildlife and are a frequent occurrence in the Caribbean (Wiley and Wunderle 1993, p. 320). In 1988, Hurricane Gilbert hit Jamaica causing widespread damage to the island's mid-level and montane forests; Cockpit Country, Blue Mountains, and John Crow Mountains all suffered severe and very extensive damage (Varty 1991, pp. 135, 138). Since 2004, Jamaica has been hit by 5 major storms, including 2 hurricanes and 3 tropical storms (Thompson 2011, unpaginated). The most vulnerable birds are frugivorous and birds that require large trees for foraging or nesting; require a closed canopy forest; have special microclimate requirements; or live in a habitat in which vegetation is slow to recover, like the yellow-billed parrot (Wiley and Wunderle 1992, pp. 319, 337). Survival of small populations within a fragmented habitat becomes more uncertain if the destructive potential of catastrophic events increases, as predicted for hurricanes with increased climate change (Wiley and Wunderle 1993, p. 319).
        Frequent hurricanes can have direct and indirect effects on bird populations. Direct effects include mortality from winds, rain, and storm surges, and geographic displacement of individuals by the wind. Wet plumage may cause hypothermia and death in birds, with chicks being at greater risk than adults. Additionally, birds may be killed by falling trees or flying debris, thrown against objects, or high winds may blow them out to sea where they die from exhaustion and drowning (Wiley and Wunderle 1993, pp. 319, 321-322). However, the greatest impacts to birds are the indirect effects that come after the storm has passed and stem from the destruction of vegetation. These effects include loss of food sources, loss of nests and nesting sites, increased vulnerability to predation, microclimate changes, and increased conflict with humans (Wiley and Wunderle 1993, pp. 319, 321, 326, 337; Varty 1991, p. 148).
        Defoliation is the most common type of damage caused by hurricanes. High winds remove flowers, fruit, and seeds, impacting frugivores like the yellow-billed parrot, the greatest. Larger trees, which are typically the best producers, are the ones most affected by hurricanes. Certain sections of Jamaica following Hurricane Gilbert regenerated quickly, while the destruction in some areas was so complete it was estimated to take many years to be reestablished. The majority of trees and shrubs were reported to have been mostly or totally defoliated; trees in flower or fruit lost their blooms and crops (Varty 1991, pp. 139, 148). In some cases, the production of flowers and fruits are less than 50 percent of pre-hurricane levels after 1 year (Wiley and Wunderle 1993, pp. 324-325). Seven months after Hurricane Gilbert, some areas had little or no apparent regrowth; although most trees showed signs of refoliation, and after 10 months some trees began to show signs of growth (Varty 1991, pp. 140-141). For frugivores, food supplies are likely to be reduced for several years following a destructive hurricane, and with limited resources birds may experience greater competition for food, leading to a decline in populations (Wiley and Wunderle 1993, p. 332; Varty 1991, pp. 144, 148).
        Nesting sites can also be damaged by high winds, rain, or flooding. The larger, taller trees, like those needed by the yellow-billed parrot for nesting activities, are the most susceptible to snapping or uprooting (Wiley and Wunderle 1993, p. 327). During Hurricane Gilbert, many trees were toppled or had crowns or major limbs broken or snapped off. Others were damaged or knocked over by other windfall trees. In some places, landslides totally destroyed the forests (Varty 1991, p. 139). The loss of these nesting trees further reduces the already-limited nesting cavities available. Damaged trees that remain standing are more likely to be lost in future storms, increasing the risk to yellow-billed parrots using them. However, trees that suffer limb breakage but remain standing may create additional cavities for nesting (Wiley and Wunderle 1993, pp. 326-328). With the loss of suitable nesting sites, reproductive responses may vary following a storm. Hurricane Gilbert severely damaged or blew over 50 percent and 44 percent of the larger trees in John Crow Mountains and Cockpit Country, respectively; however, some yellow-billed parrots were observed successfully breeding in Cockpit Country within 10 months of the storm (Wiley and Wunderle 1993, p. 335; Varty 1991, pp. 143, 149).

        Defoliated habitat may increase the risk of yellow-billed parrots to predators, including humans. For example, because of competition for limited food resources, forest dwellers may be forced to forage closer to the ground or wander more widely, exposing them to predators. Birds may be weakened after a storm and serve as an easy source of protein for predators and humans in need of food. Additionally, while in search of food and cover, birds may come into conflict with humans in agricultural regions, making them more vulnerable to poaching; farmers may shoot birds to protect any remaining crops (Wiley and Wunderle 1993, pp. 330-332). Hurricanes also create additional edge habitat by increasing the number and size of forest openings; this may enable predators to invade forest tracts they would otherwise avoid (Wiley and Wunderle 1993, p. 336).
        
        Furthermore, where trees have been blown down, subsistence farmers may move in to exploit the land. Governments may also make subsidies available for timber removal and development of the land, including the use of chainsaws and heavy equipment to clear away debris and dead trees. The equipment may not be recalled following cleanup and may be used to clear healthy forests (Wiley and Wunderle 1993, p. 331). Following Hurricane Gilbert, chainsaws brought in for cleanup were later used to clear forests for timber (Varty 1991, p. 146). Additionally, farmers lost most or all of their cultivated land, increasing the demand for new land and, therefore, deforestation (Varty 1991, p. 145).
        Hurricanes are a natural occurrence in the Caribbean, and birds have adapted to periodic storms. Parrots should be able to adapt to changes following hurricanes and healthy, wide-ranging populations should be able to, in the long term, survive hurricanes. However, hurricanes play a more important role in extinction when a species already has a restricted and fragmented range due to habitat loss and is reduced to fewer individuals (Wiley and Wunderle 1993, pp. 340-341; Varty 1991, p. 149; Wiley 1991, p. 191). After a population has declined due to deforestation activities, they may not be able to recover from the additional loss of forests from hurricanes (Varty 1991, p. 149). The yellow-billed parrot population has survived through hurricanes, but long-term survival is a concern given the impact of hurricanes on food and nesting sources, combined with the continuing habitat destruction by humans (Wiley 1991, p. 203).
        Competition With Nonnative Species

        NEPA has noticed an increase in the illegal importation of monkeys, birds, and snakes into the country. Jamaica is now believed to be a trans-shipment point for illegal trade in animals from Central and South America (NEPA 2010a, p. 1). Nonnative species not only introduce diseases to native wildlife (See Factor C), but escaped individuals also pose a threat through hybridization and competition for food and nesting sources (Levy and Koenig 2009, p. 264; Wiley 1991, p. 191). A temporary ban was placed on the importation of nonnative psittacines due to potential introduction of disease, hybridization, and competition with the two native parrot species. Other nonnative species known to have played a role in the decline and extinction of parrots include honeybees (Apis mellifera) and rats (especially Rattus rattus); these compete with parrots for nest cavities.
        We have no information on the extent of non-native species being introduced to Jamaica or the extent of hybridization and competition. Therefore, we do not find that competition with non-native species is a threat to the yellow-billed parrot.
        Summary of Factor E
        We do not have any information on the actual impacts of nonnative species on the yellow-billed parrot on which to base an analysis of potential threats; therefore, we do not find that nonnative species pose a threat to the yellow-billed parrot.
        Hurricanes frequently occur in the Caribbean. Healthy, widespread populations of birds should be able to adapt to changes following a hurricane. However, species like the yellow-billed parrot that are frugivores and rely on cavities in old growth trees, are particularly vulnerable to the impacts of hurricanes on forests. Food sources may be reduced for years following a storm and already-limited nesting cavities are further reduced; declines in these vital resources could result in competition with other species and a decline in the population. These impacts are further exacerbated due to deforestation activities that have caused a decline in the extent and quality of yellow-billed parrot habitat and declines in the yellow-billed parrot population. Because of the ongoing loss of habitat, yellow-billed parrots may not be able to recover from the impacts of a destructive hurricane; therefore, we find that hurricanes are a threat to the yellow-billed parrot now and in the foreseeable future.
        Finding
        As required by the Act, we conducted a review of the status of the species and considered the five factors in assessing whether the yellow-billed parrot is endangered or threatened throughout all or a significant portion of its range. We examined the best scientific and commercial information available regarding the past, present, and future threats faced by the yellow-billed parrot. We reviewed the petition, information available in our files, and other available published and unpublished information.
        The yellow-billed parrot is only found on the island of Jamaica and occurs in fragments across its range; at least 80 percent of the yellow-billed parrot population occurs in one area of the island. The entire population of this species is reported as declining, and the extent and quality of habitat is also declining. This species faces immediate and significant threats, primarily from deforestation through logging, conversion of land to agriculture, road construction, and mining and the subsequent encroachment of nonnative species. Ongoing deforestation activities threaten to remove more of the limited mature trees the yellow-billed parrot needs for nesting. Cockpit Country is also threatened by potential future mining. If mining were to occur, the damage would be irreversible. Additionally, habitat alteration creates an optimal habitat for the yellow boa, which has already been reported to prey on yellow-billed parrot nestlings; continuing deforestation increases this risk of predation. Adults and nestling yellow-billed parrots are captured for the local pet bird trade. Poaching of birds for the pet bird trade removes vital individuals from the population and essential nesting cavities. There are regulatory mechanisms in place to protect the yellow-billed parrot and its habitat, but enforcement appears to be inadequate given the threats this species is currently facing. Hurricanes also pose a threat to the yellow-billed parrot because of the already ongoing deforestation and population decline. This species, in the long term, may not be able to recover from the additional impacts of hurricanes on foraging and nesting resources given the continuing loss of food and nesting resources by logging, agriculture, road development, and mining.

        Section 3 of the Act defines an “endangered species” as “any species which is in danger of extinction throughout all or a significant portion of its range,” and a “threatened species” as “any species which is likely to become an endangered species within the foreseeable future throughout all or a significant portion of its range.” The magnitude of the threats the yellow-billed parrot is facing is high. Nesting success is reported to be low for this species. Given the declining population, limited habitat and range, the ongoing and future threats to the remaining habitat, the associated increased risk of predation, and the loss of individuals from poaching, long-term survival of this species is a concern. Impacts from hurricanes are likely to be exacerbated by the ongoing deforestation and declining population. Any loss of individuals from the population or loss of vital nesting cavities from current or future threats further reduces the population and loss of already limited habitat and is likely to affect the reproductive success of this species. Because the population of this species is estimated at 10,000-20,000 individuals and mining is not currently occurring in Cockpit Country, we do not believe that this species is currently in danger of extinction. However, we believe that if mining occurs in Cockpit Country, suitable habitat continues to be lost, or the effects of the current threats acting on the species are not sufficiently ameliorated within the foreseeable future, the species will continue to decline and likely become in danger of extinction; therefore on the basis of the best scientific and commercial information, we find that the yellow-billed parrot meets the definition of a “threatened species” under the Act, and we are proposing to list the yellow-billed parrot as threatened throughout its range.
        Significant Portion of the Range
        Having determined that the yellow-billed parrot meets the definition of threatened throughout its range, we must next consider whether the yellow-billed parrot is in danger of extinction within a significant portion of its range.
        The Act defines an endangered species as one “in danger of extinction throughout all or a significant portion of its range,” and a threatened species as one “likely to become an endangered species within the foreseeable future throughout all or a significant portion of its range.” The term “significant portion of its range” is not defined by the statute. For the purposes of this finding, a portion of a species' range is “significant” if it is part of the current range of the species and it provides a crucial contribution to the representation, resiliency, or redundancy of the species. For the contribution to be crucial it must be at a level such that, without that portion, the species would be in danger of extinction.

        In determining whether a species is threatened or endangered in a significant portion of its range, we first identify any portions of the range of the species that warrant further consideration. The range of a species can theoretically be divided into portions in an infinite number of ways. However, there is no purpose to analyzing portions of the range that are not reasonably likely to be significant and threatened or endangered. To identify only those portions that warrant further consideration, we determine whether there is substantial information indicating that: (1) The portions may be significant, and (2) the species may be in danger of extinction there or likely to become so within the foreseeable future. In practice, a key part of this analysis is whether the threats are geographically concentrated in some way. If the threats to the species are essentially uniform throughout its range, no portion is likely to warrant further consideration. Moreover, if any concentration of threats applies only to portions of the species' range that clearly would not meet the biologically based definition of “significant” (i.e., the loss of that portion clearly would not reasonably be expected to increase the vulnerability to extinction of the entire species to the point that the species would then be in danger of extinction), such portions will not warrant further consideration.

        If we identify portions that warrant further consideration, we then determine their status (i.e., whether in fact the species is endangered or threatened in a significant portion of its range). Depending on the biology of the species, its range, and the threats it faces, it might be more efficient for us to address either the “significant” question first, or the status question first. Thus, if we determine that a portion of the range is not “significant,” we do not need to determine whether the species is endangered or threatened there; if we determine that the species is not endangered or threatened in a portion of its range, we do not need to determine if that portion is “significant.”
        Applying the process described above for determining whether this species is endangered in a significant portion of its range, we considered status first to determine if any threats or future threats acting individually or collectively endanger the species in a portion of its range. We have analyzed the threats to the degree possible, and determined they are essentially uniform throughout the species' range and no portion is being impacted to a significant degree more than any other.
        Available Conservation Measures
        Conservation measures provided to species listed as endangered or threatened under the Act include recognition, requirements for Federal protection, and prohibitions against certain practices. Recognition through listing results in public awareness, and encourages and results in conservation actions by Federal and State governments, private agencies and interest groups, and individuals.
        The Act and its implementing regulations set forth a series of general prohibitions and exceptions that apply to all endangered and threatened wildlife. These prohibitions, at 50 CFR 17.21 and 17.31, in part, make it illegal for any person subject to the jurisdiction of the United States to “take” (includes harass, harm, pursue, hunt, shoot, wound, kill, trap, capture, or to attempt any of these) within the United States or upon the high seas; import or export; deliver, receive, carry, transport, or ship in interstate or foreign commerce in the course of commercial activity; or sell or offer for sale in interstate or foreign commerce any endangered wildlife species. It also is illegal to possess, sell, deliver, carry, transport, or ship any such wildlife that has been taken in violation of the Act. Certain exceptions apply to agents of the Service and State conservation agencies.
        Permits may be issued to carry out otherwise prohibited activities involving endangered and threatened wildlife species under certain circumstances. Regulations governing permits are codified at 50 CFR 17.22 for endangered species and 17.32 for threatened species. With regard to endangered wildlife, a permit may be issued for the following purposes: For scientific purposes, to enhance the propagation or survival of the species, and for incidental take in connection with otherwise lawful activities. For threatened species, a permit may be issued for the same activities, as well as zoological exhibition, education, and special purposes consistent with the Act.
        Special Rule
        Section 4(d) of the Act states that the Secretary of the Interior (Secretary) may, by regulation, extend to threatened species prohibitions provided for endangered species under section 9 of the Act. Our implementing regulations for threatened wildlife (50 CFR 17.31) incorporate the section 9 prohibitions for endangered wildlife, except when a special rule is promulgated. For threatened species, section 4(d) of the Act gives the Secretary discretion to specify the prohibitions and any exceptions to those prohibitions that are appropriate for the species, and provisions that are necessary and advisable to provide for the conservation of the species. A special rule allows us to include provisions that are tailored to the specific conservation needs of the threatened species and which may be more or less restrictive than the general provisions at 50 CFR 17.31.

        If the proposed special rule is adopted, all prohibitions and provisions of 50 CFR 17.31 and 17.32 will apply to the yellow-billed parrot, except that import and export of certain yellow-billed parrots into and from the United States and certain acts in interstate commerce will be allowed without a permit under the Act, as explained below.
        
        Import and Export
        The proposed special rule will apply to all commercial and noncommercial international shipments of live and dead yellow-billed parrots and parts and products, including the import and export of personal pets and research samples. In most instances, the special rule will adopt the existing conservation regulatory requirements of CITES and the WBCA as the appropriate regulatory provisions for the import and export of certain yellow-billed parrots. The import and export of birds into and from the United States, taken from the wild after the date this species is listed under the Act; conducting an activity that could take or incidentally take yellow-billed parrots; and foreign commerce will need to meet the requirements of 50 CFR 17.31 and 17.32, including obtaining a permit under the Act. However, the special rule proposes to allow a person to import or export either: (1) A specimen held in captivity prior to the date this species is listed under the Act; or (2) a captive-bred specimen, without a permit issued under the Act, provided the export is authorized under CITES and the import is authorized under CITES and the WBCA. If a specimen was taken from the wild and held in captivity prior to the date this species is listed under the Act, the importer or exporter will need to provide documentation to support that status, such as a copy of the original CITES permit indicating when the bird was removed from the wild or museum specimen reports. For captive-bred birds, the importer would need to provide either a valid CITES export/reexport document issued by a foreign Management Authority that indicates that the specimen was captive-bred by using a source code on the face of the permit of either “C,” “D,” or “F.” For exporters of captive-bred birds, a signed and dated statement from the breeder of the bird, along with documentation on the source of their breeding stock, would document the captive-bred status of U.S. birds.
        The proposed special rule will apply to birds captive-bred in the United States and abroad. The terms “captive-bred” and “captivity” used in the proposed special rule are defined in the regulations at 50 CFR 17.3 and refer to wildlife produced in a controlled environment that is intensively manipulated by man from parents that mated or otherwise transferred gametes in captivity. Although the proposed special rule requires a permit under the Act to “take” (including harm and harass) a yellow-billed parrot, “take” does not include generally accepted animal husbandry practices, breeding procedures, or provisions of veterinary care for confining, tranquilizing, or anesthetizing, when such practices, procedures, or provisions are not likely to result in injury to the wildlife when applied to captive wildlife.

        We assessed the conservation needs of the yellow-billed parrot in light of the broad protections provided to the species under CITES and the WBCA. The yellow-billed parrot is listed in Appendix II under CITES, a treaty which contributes to the conservation of the species by monitoring international trade and ensuring that trade in Appendix II species is not detrimental to the survival of the species (see Conservation Status). The purpose of the WBCA is to promote the conservation of exotic birds and to ensure that imports of exotic birds into the United States do not harm them (See Factor D). The best available commercial data indicate that the current threat to the yellow-billed parrot stems mainly from illegal trade in the domestic markets of Jamaica. Thus, the general prohibitions on import and export contained in 50 CFR 17.31, which only extend within the jurisdiction of the United States, would not regulate such activities. Accordingly we find that the import and export requirements of the proposed special rule provide the necessary and advisable conservation measures that are needed for this species.
        Interstate Commerce
        Under the proposed special rule, a person may deliver, receive, carry, transport, or ship a yellow-billed parrot in interstate commerce in the course of a commercial activity, or sell or offer to sell in interstate commerce a yellow-billed parrot without a permit under the Act. At the same time, the prohibitions on take under 50 CFR 17.31 would apply under this special rule, and any interstate commerce activities that could incidentally take yellow-billed parrots or otherwise prohibited acts in foreign commerce would require a permit under 50 CFR 17.32.
        Although we do not have current data, we believe there are few yellow-billed parrots in the United States. Current ISIS (International Species Information System) information shows no yellow-billed parrots held in U.S. zoos (ISIS 2011, p. 1). However, some zoos do not enter data into the ISIS database. Persons in the United States have imported and exported captive-bred yellow-billed parrots for commercial purposes and one body for scientific purposes, but trade has been very limited (UNEP-WCMC 2011, unpaginated). We have no information to suggest that interstate commerce activities are associated with threats to the yellow-billed parrot or would negatively affect any efforts aimed at the recovery of wild populations of the species. Therefore, because acts in interstate commerce within the United States has not been found to threaten the yellow-billed parrot, the species is otherwise protected in the course of interstate commercial activities under the incidental take provisions and foreign commerce provisions contained in 50 CFR 17.31, and international trade of this species is regulated under CITES, we find this special rule contains all the prohibitions and authorizations necessary and advisable for the conservation of the yellow-billed parrot.
        Peer Review

        In accordance with our policy, “Notice of Interagency Cooperative Policy for Peer Review in Endangered Species Act Activities,” that was published on July 1, 1994 (59 FR 34270), we will seek the expert opinion of at least three appropriate independent specialists regarding this proposed rule. The purpose of such review is to ensure listing decisions are based on scientifically sound data, assumptions, and analysis. We will send copies of this proposed rule to the peer reviewers immediately following publication in the Federal Register. We will invite these peer reviewers to comment, during the public comment period, on the specific assumptions and the data that are the basis for our conclusions regarding the proposal to list as as threatened the yellow-billed parrot, under the Act.
        We will consider all comments and information we receive during the comment period on this proposed rule during preparation of a final rulemaking. Accordingly, our final decision may differ from this proposal.
        Required Determinations
        Clarity of Rule
        We are required by Executive Orders 12866 and 12988 and by the Presidential Memorandum of June 1, 1998, to write all rules in plain language. This means that each rule we publish must:
        (a) Be logically organized;
        (b) Use the active voice to address readers directly;
        (c) Use clear language rather than jargon;
        (d) Be divided into short sections and sentences; and
        (e) Use lists and tables wherever possible.
        

        If you feel that we have not met these requirements, send us comments by one of the methods listed in ADDRESSES. To better help us revise the rule, your comments should be as specific as possible. For example, you should tell us the names of the sections or paragraphs that are unclearly written, which sections or sentences are too long, the sections where you feel lists or tables would be useful, etc.
        
        National Environmental Policy Act (42 U.S.C. 4321 et seq.)

        We have determined that we do not need to prepare an environmental assessment, as defined under the authority of the National Environmental Policy Act of 1969, in connection with regulations adopted under section 4(a) of the Act. We published a notice outlining our reasons for this determination in the Federal Register on October 25, 1983 (48 FR 49244).
        References Cited

        A list of all references cited in this document is available at http://www.regulations.gov, Docket No. FWS-R9-ES-2011-0075, or upon request from the U.S. Fish and Wildlife Service, Endangered Species Program, Branch of Foreign Species (see FOR FURTHER INFORMATION CONTACT section).
        Author
        The primary authors of this notice are staff members of the Branch of Foreign Species, Endangered Species Program, U.S. Fish and Wildlife Service.
        Authority

        We are issuing this proposed rule under the authority of the Endangered Species Act of 1973, as amended (16 U.S.C. 1531 et seq.).
        
          List of Subjects in 50 CFR Part 17
          Endangered and threatened species, Exports, Imports, Reporting and recordkeeping requirements, Transportation.
        
        Proposed Regulation Promulgation
        Accordingly, we propose to amend part 17, subchapter B of chapter I, title 50 of the Code of Federal Regulations, as set forth below:
        
          PART 17—[AMENDED]
          1. The authority citation for part 17 continues to read as follows:
          
            Authority:
             16 U.S.C. 1361-1407; 16 U.S.C. 1531-1544; 16 U.S.C. 4201-4245; Pub. L. 99-625, 100 Stat. 3500; unless otherwise noted.
          
          
          2. Amend § 17.11(h) by adding an entry for “Parrot, yellow-billed” in alphabetical order under BIRDS to the List of Endangered and Threatened Wildlife to read as follows:
          
            § 17.11 
            Endangered and threatened wildlife.
            
            (h) * * *
            
               
              
                Species
                Common name
                Scientific name
                Historic range
                Vertebrate population where endangered or threatened
                Status
                When listed
                Critical habitat
                
                Special rules
              
              
                 
              
              
                *         *         *         *         *         *         *
              
              
                
                  Birds
                
              
              
                 
              
              
                *         *         *         *         *         *         *
              
              
                Parrot, yellow-billed
                
                  Amazona collaria
                
                Jamaica
                Entire
                T
                
                NA
                17.41(c)
              
              
                 
              
              
                *         *         *         *         *         *         *
              
            
            
            3. Amend § 17.41 by revising paragraph (c) to read as follows:
          
          
            § 17.41 
            Special rules—birds.
            

            (c) The following species in the parrot family: Salmon-crested cockatoo (Cacatua moluccensis) and yellow-billed parrot (Amazona collaria).
            
            (1) Except as noted in paragraphs (c)(2) and (c)(3) of this section, all prohibitions and provisions of §§ 17.31 and 17.32 of this part apply to these species.
            (2) Import and export. You may import or export a specimen without a permit issued under § 17.32 of this part only when the provisions of parts 13, 14, 15, and 23 of this chapter have been met and you meet the following requirements:
            (i) Captive-bred specimens: The source code on the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) document accompanying the specimen must be “F” (captive-bred), “C” (bred in captivity), or “D” (bred in captivity for commercial purposes) (see 50 CFR 23.24); or
            (ii) Specimens held in captivity prior to certain dates: You must provide documentation to demonstrate that the specimen was held in captivity prior to the dates specified in paragraphs (c)(2)(ii)(A) and (B) of this section. Such documentation may include copies of receipts, accession or veterinary records, CITES documents, or wildlife declaration forms, which must be dated prior to the specified dates.
            (A) For salmon-crested cockatoos: January 18, 1990 (the date this species was transferred to CITES Appendix I).
            (B) For yellow-billed parrots: [Insert publication date for final rule] (the date this species was listed under the Endangered Species Act of 1973, as amended (Act) (16 U.S.C. 1531 et seq.)).
            (3) Interstate commerce. Except where use after import is restricted under § 23.55 of this chapter, you may deliver, receive, carry, transport, or ship in interstate commerce and in the course of a commercial activity, or sell or offer to sell, in interstate commerce the species listed in paragraph (c) of this section.
            
          
          
            Dated: September 20, 2011
            Gregory E. Siekaniec
            Director, Fish and Wildlife Service.
          
        
      
      [FR Doc. 2011-25811 Filed 10-7-11; 8:45 am]
      BILLING CODE 4310-55-P
    
  